Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 21 recites a data storage system, comprising: 
a head node of a data storage unit assigned to service read requests and write requests directed to a volume partition stored in a data storage unit, the data storage unit comprising; 
respective designated-primary head nodes configured to service respective volume partitions stored in the data storage unit; 
respective designated-secondary head nodes configured to replicate data of the corresponding designated-primary head nodes; 
and data storage sleds for storing data flushed from the designated-primary head nodes, 
wherein the head node is configured to implement a local control plane for the data storage unit, configured to: 
generate and transmit a recommendation of a sandbox of specified storage, associated with a respective volume partition, in the data storage sleds, to a respective designated-primary head node for the respective volume partition; 
wherein the recommendation indicates availability of the sandbox of specified storage in the data storage sleds for selection, by the respective designated-primary head node, for data storage during a data flush from the respective designated-primary head node to the data storage sleds.
When considering claim 21 as a whole, the prior art of record does not teach the limitations: a head node of a data storage unit assigned to service read requests and write requests directed to a volume partition stored in a data storage unit, the data storage unit comprising; respective designated-primary head nodes configured to service respective volume partitions stored in the data storage unit; respective designated-secondary head nodes configured to replicate data of the corresponding designated-primary head nodes; and data storage sleds for storing data flushed from the designated-primary head nodes, wherein the head node is configured to implement a local control plane for the data storage unit, configured to: generate and transmit a recommendation of a sandbox of specified storage, associated with a respective volume partition, in the data storage sleds, to a respective designated-primary head node for the respective volume partition; wherein the recommendation indicates availability of the sandbox of specified storage in the data storage sleds for selection, by the respective designated-primary head node, for data storage during a data flush from the respective designated-primary head node to the data storage sleds.
Therefore, in the context of claim 21 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 21 is allowable. Furthermore, the corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.

Claim 26 recites a data storage system, comprising: 
a data storage unit assigned to service read requests and write requests directed to a volume partition stored in the data storage unit, the data storage unit comprising: a plurality of head nodes comprising: a designated-primary head node configured to 
wherein the designated-primary head node is configured to: receive a recommendation that indicates availability of a sandbox of specified storage, allocated to the volume and in the data storage sleds, for selection, by the designated-primary head node, for data storage during a data flush from the designated-primary head node to the data storage sleds; 
select, from the sandbox of specified storage in the data storage sleds that is allocated to the volume, one or more portions of storage to store data during the data flush from the designated-primary head node to the data storage sleds; and 
flush data to the selected storage.
When considering claim 26 as a whole, the prior art of record does not teach the limitations: A data storage system, comprising: a data storage unit assigned to service read requests and write requests directed to a volume partition stored in the data storage unit, the data storage unit comprising: a plurality of head nodes comprising: a designated-primary head node configured to service the volume partition; and one or more data storage sleds for storing data flushed from the head nodes; wherein the designated-primary head node is configured to: receive a recommendation that indicates availability of a sandbox of specified storage, allocated to the volume and in the data storage sleds, for selection, by the designated-primary head node, for data storage during a data flush from the designated-primary head node to the data storage sleds; select, from the sandbox of specified storage in the data storage sleds that is allocated to the volume, one or more portions of storage to store data during the data flush from the designated-primary head node to the data storage sleds; and flush data to the selected storage.
Therefore, in the context of claim 26 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 26 is allowable. Furthermore, the corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.

Claim 33 recites a method, comprising: 
servicing, by a designated-primary head node of a data storage unit that comprises a designated-secondary head node configured to replicate data of the designated-primary head node, and one or more data storage sleds for storing data flushed from head nodes of the data storage unit, read requests and write requests directed to a volume stored in the data storage unit; and 
generating, by a local control plane of the data storage unit, a recommendation of a sandbox of specified storage, associated with the volume, in the data storage sleds; 
wherein the recommendation indicates availability of the sandbox of specified storage in the data storage sleds for selection, by the designated-primary head node, for data storage during a data flush from the designated-primary head node to the data storage sleds.
When considering claim 33 as a whole, the prior art of record does not teach the limitations: servicing, by a designated-primary head node of a data storage unit that comprises a designated-secondary head node configured to replicate data of the designated-primary head node, and one or more data storage sleds for storing data flushed from head nodes of the data storage unit, read requests and write requests directed to a volume stored in the data storage unit; and generating, by a local control plane of the data storage unit, a recommendation of a sandbox of specified storage, associated with the volume, in the data storage sleds; wherein the recommendation indicates availability of the sandbox of specified storage in the data storage sleds for selection, by the designated-primary head node, for data storage during a data flush from the designated-primary head node to the data storage sleds.
Therefore, in the context of claim 33 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 33 is allowable. Furthermore, the corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136